June 4, 1990


Hon. Frank M. Jackson                 Opinion No.M-644
Executive Secretary
Teacher Retirement System of Texas    Re: Authority of the Board of
314 W. 11th Street                        Trustees of the Teacher
Austin, Texas 78701                       Retirement System to in-
                                          vest trust funds of the
                                          System in home office
                                          facilities, including land,
                                          equipment, and office
                                          building to be used in ,,
                                          administering the System,
                                          and related questions.
Dear Mr. Jackson:

    You have requested the opinion of this office regarding the
following specific questions:

          "1. Does the State Board of Trustees of the
    Teacher Retirement System have authority to invest
    trust funds of the Teacher Retirement System in home
    office facilities including land, equipment and office
    building to be used in administering the System?

         "2 , If your answer to Question No. 1 is in the
    affirmative, does the State Board of Trustees of the
    Teacher Retirement System have authority to manage and
    control such buildings and grounds purchased or built
    with funds of the Teacher Retirement System?

         "3.~ If your answer to Question No. 2 is in the
    negative, would the State Board of Control have juris-
    diction over such buildings and grounds.

         "4. If your answer to Question No. 2 is, in the
    affirmative, would the State Board of Trustees of the
    Teacher Retirement System have authority to pay expenses
    incurred for operating, maintaining, repairing and im-
    proving the buildings and grounds described in Question No. l?"



                      -3083-
                                                                   .   .




Hon. Frank M. Jackson. page 2   (M-644)


    The Teacher Retirement System was created~and is governed by
Article 3, Section 48b, Constitution of Texas, which reads, in
its pertinent part, as follows:

         "There is hereby created as an agency of the State
    of Texas the Teacher Retirement System of Texas, the
    rights of membership inwhich, the retirement privileges
    and benefits thereunder, and the management and operations
    of which shall be governed by the provisions herein
    contained and by present or hereafter enacted Acts of
    the Legislature not inconsistent herewith.   The general
    administration and responsibility for the proper opera-
    tion of said system are hereby vested in a State Board
    of Trustees, to be known as the State Board of Trustees
    of the Teacher Retirement System of Texas, .... Said
    Board is hereby authorized and empowered to invest and
    reinvest any of said moneys, securities, and assets, as
    well as the proceeds of any of such investments, . ...
    or in home office facilities to be used in administering
    the Teacher Retirement System includinq land, equipment,
    and office building; ...."( Emphasis added.)

    In view of the specific constitutional provision above quoted,
your first question is answered in the affirmative.

    With regard to your second question, your attention is
directed to Article 2922-4.09, Vernon's Civil Statutes, which
reads, in part, as follows:

         “(a) General administration of and responsibility
    for proper operation of the Retirement System in
    accordance with the provisions of this chapter are
    vested in a State Board of Trustees ....“

In response to a similar question, this office held in Attorney
General's Opinion C-705 (1966) that the building constructed
by the Texas Employees Retirement System was not subject to the
control of the State Board of Control for the reason that such
building was constructed with trust funds and assumed the same
chracter as those funds. As a public trust, such structure was
not subject to the authority vested in the State Board of Control
by Article 665, Vernon's Civil Statutes.  It is our opinion
that the legal nature of the Employees Retirement System and the




                         -3084-
Hon. Frank M. Jackson, page 3    (M-644)


Teachers Retirement System is so legally similar in this respect
that the holding expressed in Attorney General's Opinion C-705
controls the present question. Accordingly, our opinion is that
the State Board of Trustees of the Teacher Retirement System
has authority to manage and control buildings and grounds purchased
or built with funds of the Teacher Retirement System.

    In view of our affirmative answer to your second question,
your third question is not answered.

    Article 2922.101, et seq., Vernon's.Civil Statutes, and
Attorney General's Opinion C-705, supra, provide ample basis
for our conclusion that the State Board of Trustees of the Teacher
Retirement System has the necessary.authority to pay expenses
incurred for operating, maintaining, repairing and improving
the buildings and grounds described in Question No. 1. Accordingly,
your fourth question is answered in the affirmative.

                                SUMMARY

              The State Board of Trustees of the Teacher
         Retirement System has authority to invest trust
         funds of the Teacher Retirement System in home
         office facilities, including land, equipment and
         office building to be used in administering the
         System.

              The State Board of Trustees of the Teacher
         Retirement System has authority to manage and control
         the buildings and grounds purchased or built with
         these funds of the Teacher Retirement System.

              The State Board of Trustees of the Teacher
         Retirement System has authority to pay expenses
         incurred for operating, maintaining, repairing and
         improvingthe buildings and grounds so purchased.
                                      /-I




                                           y General of Texas




                         -3085-
                                              -.   .




Hon. Frank M. Jackson, page 4       (M-644)


Prepared by Malcolm L. Quick
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Kerns Taylor, Chairman
W. E. Allen, Co-Chairman

Wayne R. Rodgers
Earl Hines
Jerry Roberts
Brandon Bickett

MEADE F. GRIFFIN
Staff Legal Assistant

ALFRED WALKER
Executive Assistant

NOLA WHITE
First Assistant




                           -3086-